DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on April 05, 2022. The application contains claims 1-26: 
Claims 4-7, 11-14, and 18-20 are cancelled
Claims 1-3, 8-10, 15-17, and 21-26 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on May 05, 2022 following a telephone interview with O'CONNOR, DANIEL (Reg. NO. 69023) on May 02, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 



Examiner’s Amendment to the Claims
1.	(Currently Amended) A method for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models, the method comprising:
receiving, at a decision analysis system comprising at least one processor, one or more memories and a network interface, a record image, wherein the record image is a single image of a plurality of record images within a record image set of a record data object;
presenting, by the decision analysis system in communication with a user computing device, a graphical user interface comprising an interactive viewing pane and an evaluating pane that are simultaneously visible within the graphical user interface, wherein:
the record image is displayed within the interactive viewing pane of the graphical user interface such that only a visible portion of the record image is displayed in the interactive viewing pane and a remainder of the record image is alternatively displayable by interacting with the interactive viewing pane;
the interactive viewing pane is interactive for collecting a user action set with respect to the record image; and
the evaluating pane comprises a plurality of selectable elements, wherein each of the plurality of selectable elements is configured to, upon activation thereof, assign a categorization to the record image 
receiving, by the decision analysis system a user action set comprising:
user input via the interactive viewing pane to cause display of the visible portion of the record image within the interactive viewing pane of the graphical user interface, wherein the visible portion of the record image comprises at least a 
user input selecting the first selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane;
receiving, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the first selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the first selectable portion of the record image 
receiving user input selecting the second selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane; and
receiving, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the second selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the second selectable portion of the record image;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the first selectable portion of the record image, correlating, by the decision analysis system, activation of the at least one of the plurality of selectable elements with one or more relevant features of the first selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image as a whole;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the second selectable portion of the record image, correlating, by the decision analysis system, activation of the at least one of the plurality of selectable elements with one or more relevant features of the second selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image 
generating, by the decision analysis system based on the correlation between the respective one or more relevant features and the corresponding at least one of the plurality of selectable elements, ; [[for]] 
training, by the decision analysis system, the one or more machine learning models with the generated training data set;
[[to]] automatically classifying, by the decision analysis system and using the trained one or more machine learning models, additional record images by determining a confidence level specific for each of the plurality of selectable elements for each of the additional record images and display the determined confidence level with the selectable element in the evaluating pane of the graphical user interface, wherein the confidence level is graphically depicted as: a numeric expression or a color code indicating whether the selectable element is correlated with one of the additional record images.
 

2.	(Original) The method of claim 1, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content.

3.	(Previously Presented) The method of claim 2, wherein the record image set further comprises a set of extracted character information associated with the document. 

4.	(Canceled) 

5.	(Canceled) 

6.	(Canceled) 

7.	(Canceled) 

8.	(Currently Amended) An apparatus for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models, the apparatus comprising at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive a record image at a decision analysis system, wherein the record image is a single image of a plurality of record images within a record image set of a record data object;
present, via a user computing device, a graphical user interface comprising an interactive viewing pane and an evaluating pane that are simultaneously visible within the graphical user interface, wherein:
the record image is displayed within the interactive viewing pane of the graphical user interface such that only a visible portion of the record image is displayed in the interactive viewing pane and a remainder of the record image is alternatively displayable by interacting with the interactive viewing pane;
the interactive viewing pane is interactive for collecting a user action set with respect to the record image; and
the evaluating pane comprises a plurality of selectable elements, wherein each of the plurality of selectable elements is configured to, upon activation thereof, assign a categorization to the record image 
receive a user action set comprising:
user input via the interactive viewing pane to cause display of the visible portion of the record image within the interactive viewing pane of the graphical user interface, wherein the visible portion of the record image comprises at least a 
user input selecting the first selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane;
receive, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the first selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the first selectable portion of the record image
receive user input selecting the second selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane; and
receiving, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the second selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the second selectable portion of the record image;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the first selectable portion of the record image,correlate activation of the at least one of the plurality of selectable elements with one or more relevant features of the first selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image as a whole;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the second selectable portion of the record image second selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image as a whole; [[and]]
generate, based on the correlation between the respective one or more relevant features and the corresponding at least one of the plurality of selectable elements, ; [[for]] 
train the one or more machine learning models with the generated training data set; 
[[to]] automatically classify, using the trained one or more machine learning models, additional record images by determining a confidence level specific for each of the plurality of selectable elements for each of the additional record images and display the determined confidence level with the selectable element in the evaluating pane of the graphical user interface, wherein the confidence level is graphically depicted as: a numeric expression or a color code indicating whether the selectable element is correlated with one of the additional record images.


9.	(Original) The apparatus of claim 8, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content.

10.	(Previously Presented) The apparatus of claim 9, wherein the record image set further comprises a set of extracted character information associated with the document. 

11.	(Canceled) 

12.	(Canceled) 

13.	(Canceled) 

14.	(Canceled) 

15.	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models, the computer-executable program code instructions comprising program code instructions configured to:
receive, at a decision analysis system, a record image, wherein the record image is a single image of a plurality of record images within a record image set of a record data object;
present, via a user computing device, a graphical user interface comprising an interactive viewing pane and an evaluating pane that are simultaneously visible within the graphical user interface, wherein:
the record image is displayed within the interactive viewing pane of the graphical user interface such that only a visible portion of the record image is displayed in the interactive viewing pane and a remainder of the record image is alternatively displayable by interacting with the interactive viewing pane;
the interactive viewing pane is interactive for collecting a user action set with respect to the record image; and
the evaluating pane comprises a plurality of selectable elements, wherein each of the plurality of selectable elements is configured to, upon activation thereof, assign a categorization to the record image 
receive a user action set comprising:
user input via the interactive viewing pane to cause display of the visible portion of the record image within the interactive viewing pane of the graphical user interface, wherein the visible portion of the record image comprises at least 
user input selecting the first selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane;
receive, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the first selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the first selectable portion of the record image
receive user input selecting the second selectable portion of the record image within the interactive viewing pane while the visible portion of the record image is displayed in the interactive viewing pane; and
receiving, by the decision analysis system while the visible portion of the record image is displayed in the interactive viewing pane of the graphical user interface and while the second selectable portion of the record image is selected within the interactive viewing pane, user input activating at least one of the plurality of selectable elements of the evaluating pane to classify the second selectable portion of the record image;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the first selectable portion of the record image,correlate activation of the at least one of the plurality of selectable elements with one or more relevant features of the first selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image as a whole;
responsive to receipt of the user input activating the at least one of the plurality of selectable elements for the second selectable portion of the record image second selectable portion of the record image, wherein the one or more relevant features are relevant for classifying the record image as a whole; [[and]]
generate, based on the correlation between the respective one or more relevant features and the corresponding at least one of the plurality of selectable elements, ; [[for]] 
train the one or more machine learning models with the generated training data set; 
[[to]] automatically classify, using the trained one or more machine learning models, additional record images by determining a confidence level specific for each of the plurality of selectable elements for each of the additional record images and display the determined confidence level with the selectable element in the evaluating pane of the graphical user interface, wherein the confidence level is graphically depicted as: a numeric expression or a color code indicating whether the selectable element is correlated with one of the additional record images.


16.	(Original) The computer program product of claim 15, wherein the record image set comprises at least one image of a document, wherein the document comprises human-readable, natural language content.

17.	(Previously Presented) The computer program product of claim 16, wherein the record image set further comprises a set of extracted character information associated with the document. 

18.	(Canceled) 

19.	(Canceled) 

20.	(Canceled) 

21.	(Currently Amended) The method of claim 1, wherein a user corresponds with one or more of a mouse click or mouse hover operation. 

22.	(Currently Amended) The method of claim 1, wherein a user corresponds with one or more of a text selection or checkbox status modification. 

23.	(Currently Amended) The apparatus of claim 8, wherein a user corresponds with one or more of a mouse click or mouse hover operation. 

24.	(Currently Amended) The apparatus of claim 8, wherein a user corresponds with one or more of a text selection or checkbox status modification. 

25.	(Currently Amended) The computer program product of claim 15, wherein a user corresponds with one or more of a mouse click or mouse hover operation. 

26.	(Currently Amended) The computer program product of claim 15, wherein a user corresponds with one or more of a text selection or checkbox status modification. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 8-10, 15-17, and 21-26 are allowable over the prior art of record. The closest prior art of record:
Zlotnick et al. (US 20190172581 A1) teaches
a method for automatically extracting decision-relevant information from a data record comprising unstructured data to generate a training data set for training one or more machine learning models, the method comprising: 
receiving, at a decision analysis system comprising at least one processor, one or more memories and a network interface, a record data object; 
automatically extracting, by the decision analysis system and from the record data object, a record image set comprising a plurality of record images, wherein each of the plurality of record images comprises unstructured data; 
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image; 
receiving, by the decision analysis system, a user action set, wherein the user action set comprises (a) an indication that the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface; 
correlating, by the decision analysis system and after receiving the user action set, one or more relevant features from the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set; and 
generating, by the decision analysis system and after correlating the one or more relevant features with the one or more of the plurality of selectable elements, the training data set for training the one or more machine learning models to classify record images based at least in part on the one or more relevant features and the at least one of the plurality of selectable elements.

GHATAGE et al. (US 20180373711 A1) teaches
providing, by the decision analysis system, for presentation by a user interface of a user computing device, a record image from the record image set and a plurality of selectable elements corresponding to the record image, wherein (a) the user interface simultaneously causes display of (1) a visible part of the record image in a viewing pane of the user interface, wherein the visible part of the record image is a portion of the record image rendered in the viewing pane, and (2) each of the plurality of selectable elements in an evaluating pane of the user interface, (b) the record image comprises a first selectable portion at least partially positioned within the visible part of the record image and a second selectable portion, and (c) each of the plurality of selectable elements is selectable by a user for classifying the record image;
receiving, by the decision analysis system while the user interface is caused to display the visible part of the record image in the viewing pane of the user interface, a user action set, wherein the user action set comprises (a) an indication that the first selectable portion of the record image was selected by the user interacting with the record image in the viewing pane of the user interface, (b) an indication that at least one of the plurality of selectable elements was selected by the user interacting with the at least one of the plurality of selectable elements in the evaluating pane of the user interface to classify the record image, and (c) the user action set is provided to the decision analysis system by the user computing device responsive to the user interacting with the at least one of the plurality of selectable elements and the record image via the user interface;
correlating, by the decision analysis system and after receiving the user action set, one or more relevant features from the first selectable portion of the record image with the at least one of the plurality of selectable elements selected by the user, wherein the one or more relevant features are within the visible part of the record image visible in the viewing pane upon receipt of user input selecting the at least one of the plurality of selectable elements as indicated within the user action set, and wherein the one or more relevant features are relevant for classifying the entirety of the record image selected from the record image set;

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 8 and 15 as follows:
automatically classifying, by the decision analysis system and using the trained one or more machine learning models, additional record images by determining a confidence level specific for each of the plurality of selectable elements for each of the additional record images and display the determined confidence level with the selectable element in the evaluating pane of the graphical user interface, wherein the confidence level is graphically depicted as: a numeric expression or a color code indicating whether the selectable element is correlated with one of the additional record images.

Dependent claims 2-3, 9-10, 16-17, and 21-26 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168